Citation Nr: 0419157	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-14 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from March 1978 to June 1978 
and from December 1990 to April 1991, as well as 26 years of 
Air National Guard duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO determined that new and material 
evidence had not been submitted with which to reopen the 
claim of entitlement to service connection for PTSD.  
Subsequently, in the October 2002 Statement of the Case 
(SOC), the RO determined that new and material evidence had 
been submitted to reopen the claim, but that service 
connection for PTSD was not warranted.  The new-and-material-
evidence requirement is a legal issue which the Board has a 
duty to address, regardless of the RO's actions, and the 
issue has been characterized on the initial page of this 
decision accordingly.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

The veteran presented testimony in this case in a 
videoconference hearing held before the undersigned Veterans 
Law Judge in 2004.  

As discussed below, the issue of service connection for PTSD 
on the merits is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.  


FINDINGS OF FACT

1.  In a May 1992 rating decision, entitlement to service 
connection for PTSD was denied.  The RO properly notified the 
veteran of that decision, and he did not perfect an appeal.  

2.  The veteran's request to reopen his PTSD claim was 
received on August 27, 2001.  

3.  Since the May 1992 rating action, new and material 
evidence, i.e., evidence that was not previously submitted to 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, has been added to the record.  


CONCLUSIONS OF LAW

1.  The May 1992 RO decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d) 20.200, 20.302, 20.1103 (2003). 

2.  Evidence received since the final May 1992 determination 
wherein the RO denied the claim of entitlement to service 
connection for PTSD is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This new statute redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The Board has considered the provisions of the VCAA.  
However, the Board need not discuss the limited application 
of the VCAA in the new and material evidence claim, given the 
favorable disposition of that issue as decided herein.  
Moreover, the veteran was notified of the VCAA provisions, 
what the evidence must show to establish entitlement to 
service connection for PTSD, and what information and 
evidence was needed to support the claim, in correspondence 
dated in February 2002.  The claim of entitlement to service 
connection for PTSD on the merits is the subject of the 
Remand below.

II.  Factual Background

The service medical records dated from 1978 to 2002 are 
entirely negative for any complaints, treatment, or diagnosis 
of a psychiatric condition.  Examination reports dated in 
1986, 1990, and 1996 reflect that psychiatric evaluations 
were normal.  The February 1996 examination report noted a 4-
year history of depression.  

In September 1991, the veteran filed a claim for service 
connection for a psychiatric disorder. 

A VA examination report dated in January 1992 reveals that 
the veteran served in Saudi Arabia during the Persian Gulf 
War, and never came under any direct fire during that time.  
The veteran reported that upon his return to civilian life he 
noted a lack of confidence and trouble making decisions.  It 
was reported that he had been a police officer for 10 years, 
until August 1991, when he was fired for dereliction of duty.  
He reported depression since the loss of his job and that 
since September 1991, he had been employed as a security 
guard.  Clinical assessments of adjustment disorder with 
mixed emotional features, and "rule out" depressive 
disorder, were made.  

VA medical records dated in 1991 and 1992 include diagnoses 
of PTSD.  A February 1992 statement from a VA counselor 
indicated that the veteran had been under weekly treatment 
since October 1991 for PTSD, due to a traumatic event 
experienced in the line of duty as a police officer; family 
stressors experienced because of his tour of duty in the 
Persian Gulf, stress related problems caused by experiences 
during active duty in the Persian Gulf; and readjustment 
issues following his return from active duty. 

In April 1992, the veteran provided a statement detailing a 
stressor which had occurred during the course of his civilian 
employment as a police officer.  He reported that, in May 
1986, he responded to a domestic dispute call and attempted 
to negotiate with a woman carrying a rifle and contemplating 
suicide.  He reported that ultimately, she shot herself in 
the stomach, following which she was hospitalized and then 
released after a week.  He stated that his service in the 
Persian Gulf region renewed his recollection of this event, 
and resulted in attitude problems and anxiety thereafter.  

In a May 1992 rating decision, the RO denied entitlement to 
service connection for PTSD.

On August 27, 2001, the veteran filed to reopen his PTSD 
claim.  He submitted a second statement reporting that, after 
the shooting in 1986, he was handling everything well until 
his service in the Persian Gulf, during which time he 
experienced intrusive memories of that event.  He stated that 
after Persian Gulf service, he returned to work for the 
police department and was eventually fired due to lack of 
response in critical situations.  He also stated that was 
being treated for PTSD related to these experiences.

The record contains a private examination report of Dr. H., 
dated in July 2002, which shows that a diagnosis of chronic 
PTSD was made.  The veteran reported that his assignment in 
the Gulf War triggered memories of the woman's attempted 
suicide, because she had shot herself with a rifle and he 
carried a rifle in his military duties.  The report indicated 
that after his return from the Gulf War the veteran had 
recurrent nightmares of suicide, and periods of excessive 
drinking and inability to function appropriately.  The doctor 
opined that the veteran's symptoms and difficulties were 
directly related to his assignment in the Gulf War, and noted 
that he did not have any PTSD symptoms following the 1986 
incident until after his return home from the Gulf War.  

The record also includes a January 2003 medical statement of 
Dr. H.  The doctor described that veteran's 1986 experience 
as a police officer, at which time he witnessed a woman 
attempting suicide.  The doctor explained that the veteran 
was traumatized by seeing the suicide attempt and suffered 
from PTSD.  The doctor further explained that when the 
veteran participated in the Gulf War his PTSD symptoms were 
exacerbated by his participation in the war activities.  

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  In addition, service 
connection may be granted for certain chronic disabilities, 
such as a psychosis, if any such disorder is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

For the purposes of 38 U.S.C.A. § 1110, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim, received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he filed his attempt to reopen on August 27, 2001.

IV.  Analysis

The appellant maintains that new and material evidence has 
been submitted with which to reopen and grant his PTSD claim.  

In a May 1992 decision, the RO denied service connection for 
PTSD, reasoning that, even if diagnosed, the veteran's PTSD 
was based on his civilian experiences, not his military 
service.  The May 2002 rating action represents the most 
recent final decision regarding this claim.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.1103.  Accordingly, the Board must 
review the evidence submitted since the May 1992 decision in 
order to ascertain whether new and material evidence has been 
presented.

Since the May 1992 rating action, the most significant 
evidence submitted consists of that from Dr. H. dated in 2002 
and 2003, diagnosing PTSD and relating it to service, 
seemingly by virtue of aggravation of a pre-existing 
condition.  This evidence is new in that it was not 
previously of record.  Moreover, this evidence is material to 
the claim, as it bears directly and substantially upon the 
specific matter under consideration, and is neither 
cumulative nor redundant.  In connection with evidence 
previously assembled, the records from Dr. H. are so 
significant these must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, supra (indicating low 
threshold required to establish new and material evidence).  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the May 1992 rating decision is new and 
material and the PTSD claim is reopened.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
the appeal is, to this extent, granted.


REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).

Several matters must be resolved prior to adjudicating this 
case on the merits.  Initially, it appears that two theories 
of entitlement have been raised as to this claim, direct 
service incurrence and aggravation of a pre-existing 
condition.  The record contains a diagnosis of PTSD made by a 
private doctor, Dr. H., as well as his opinion that this 
condition existed prior to service (stemming from a stressor 
which occurred in 1986 when the veteran was an inactive 
National Guardsman employed as a civilian police officer).  
Dr. H. further opined that PTSD which existed prior to 
service was aggravated therein, based upon the veteran's 
reported history and a review of police records.  

The Board believes that additional evidentiary development 
would be helpful in this case, particularly in order to 
determine whether PTSD in fact had its onset prior to 
service.  Specifically, the Board will seek to obtain any 
medical records dated from 1986 to 1990 as well as the police 
records which were reportedly reviewed by Dr. H., as these 
may prove helpful in determining the date of onset of PTSD, 
which was not initially diagnosed by VA until September 1991, 
as shown by the evidence currently on file.  In addition, a 
VA examination has not been conducted since 1992.  In this 
case, an examination to include a diagnosis of the veteran's 
currently manifested psychiatric condition, an opinion as to 
whether this was incurred in service, or, if it pre-existed 
service, was aggravated by service, and a discussion of Dr. 
H's findings, would prove helpful in this case, and therefore 
one will be ordered.

In addition, the veteran has identified a stressor occurring 
prior to service (in 1986) as the catalyst for his PTSD.  
However, it is not clear whether he experienced any specific 
stressor during service, aside from carrying a rifle, which 
he maintains aggravated his pre-existing PTSD.  The veteran 
should be requested to provide any information and details 
pertaining to any specific stressor(s) occurring during 
service which may be related to his currently diagnosed PTSD.  

Inasmuch as this case may involve a condition which existed 
prior to service and the question of aggravation due to 
service, the Board points out that there has been a change in 
the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, the Department of 
Veterans Affairs (VA) must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111, insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

In a decision by the Federal Circuit Court, the Court 
explained that when no preexisting condition is noted upon 
entry into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the Government to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both pre-existing 
and not aggravated by service.  The Government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  If this burden is 
met, then the veteran is not entitled to service-connected 
disability benefits.  However, if the Government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  On the other 
hand, if a pre-existing disorder is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, the burden shifts to 
the Government to show a lack of aggravation by establishing 
"that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see also 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  Wagner v. Principi, 
No. 02-7347 (Fed. Cir. Jun. 1, 2004).  

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  Request that the veteran identify all VA 
and non-VA medical care providers who have 
examined or treated him for any psychiatric 
condition, including PTSD, from 1986 through 
1990.  In addition, the record reflects that 
Dr. H. apparently reviewed the veteran's 
records from his employment as a civilian 
police officer.  The veteran should be 
contacted in order to provide all details 
necessary to obtain the aforementioned 
evidence and to complete any necessary 
release forms.  Request all evidence pursuant 
to the sources noted above and associate all 
available evidence with the claims folder.  
If any evidence is unavailable, notation 
should be made in the file.  The veteran 
should also be advised that any such evidence 
in his possession should be forwarded to VA 
to be associated with his claims folder.  

3.  Advise the veteran to identify any 
specific stressors which he experienced in 
service, as well as any verifying 
information.  He should provide as many 
details as possible of any such claimed 
stressors such as dates, places, detailed 
descriptions of the events, and any other 
identifying information concerning any other 
individuals involved in the events, including 
their names, ranks, units of assignment, or 
any other identifying detail.

4.  The veteran should be scheduled for VA 
psychiatric examination.  Prior to conducting 
the examination, the psychiatrist should be 
given access to the veteran's claims folder, 
to include this decision and remand, and and 
the examiner should review the veteran's 
medical history.  A psychiatric diagnosis 
should be in accordance with DSM-IV.  All 
necessary special studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.

The examination report should reflect review 
of pertinent material in the claims folder.  
The psychiatrist should integrate the 
previous psychiatric findings and diagnoses 
with current findings to obtain a true 
picture of the veteran's psychiatric status.  
The psychiatrist must express an opinion as 
to whether the veteran meets the criteria for 
PTSD contained in DSM-IV.  If the veteran 
meets such criteria, the examiner should 
opine as to: (1) whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that PTSD existed 
prior to the veteran's period of active 
service from December 1990 to April 1991, or 
whether such pre-service existenceis unlikely 
(i.e., less than a 50-50 degree of 
probability) and, if so (2) whether PTSD 
which existed prior to service was aggravated 
during service (i.e., permanently increased 
in severity, as opposed to merely having 
flare-ups).  In this regard, the conclusions 
made by Dr. H. in 2002 and 2003 should be 
discussed.  If not a pre-existing condition, 
the examiner should similarly render an 
opinion as to whether PTSD had its onset 
during service or after service, and in 
either event whether any stressor reported to 
have occurred during service supports a PTSD 
diagnosis.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  The RO should review the 
record and ensure that all questions posed in 
this REMAND have been adequately addressed.  
The examination report should be returned for 
completion if any inadequacies are found.  
See Stegall v. West, 11 Vet. App. 268, 270- 
71 (1998).  38 C.F.R. § 4.2 (2003).  

6.  Finally, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for PTSD, with consideration of 
the theories of direct service connection as 
well as aggravation or a pre-existing 
condition as discussed under Cotant v. 
Principi, 17 Vet. App. 116 (2003); Wagner v. 
Principi, No. 02-7347 (Fed. Cir. Jun. 1, 
2004); and VAOPGCPREC 3-2003 (July 16, 2003), 
and consideration of any additional 
information obtained as a result of this 
remand.  If the determination with respect to 
this claim remains unfavorable, the RO must 
issue a Supplemental Statement of the Case 
and provide the veteran a reasonable period 
of time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



